IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

RITCHIE MULTI-STRATEGY
GLOBAL, LLC, f/k/a/ CAPITAL, LLC,

Plaintiff,
C.A. No. N18C-08-246 MMJ CCLD

V.

HUIZENGA MANAGERS FUND, LLC,

Defendant.

Submitted: March 4, 2019
Decided: March 6, 2019

On Defendant’s Motion to Dismiss or Stay
GRANTED IN PART, DENIED IN PART

ORDER

John A. Sensing, Esq. (Argued), Ryan C. Cicoski, Esq., Potter Anderson & Coroon,
LLP, Attorneys for Plaintiff

Steven L. Caponi, Esq., Matthew B. Goeller, Esq., K&L Gates, LLP, Christopher J.
Barber, Esq. (Argued), Williams Montgomery & John Ltd., Attorneys for Defendant

JOHNSTON, J.

This is the third case brought in this Court involving the same or closely-
related parties. This is the third motion to dismiss or stay on the basis of improper
venue.

The same analysis applies in this case as in this Court’s two prior decisions -
Rl`tchz'e v. Huizenga Managers Fund, LLC, 2017 WL 7803924 (Del. Super.) and
Rl`tchl`e Multi-Strategy Global, LLC v. Huizenga Managers Fund, LLC, Del.
Super., C.A. No. NlSC-OS-OSO MMJ CCLD (Jan. 15, 2019) (Mem. Op.). For the
reasons set forth in those opinions, the Court finds that the Mc Wcmel factors Weigh
in favor of staying this case.

The Court finds that both parties have fee requests pending in the Circuit
Court of Cook County, Illinois, in Case No. 07 CH 9626 before the Honorable
Peter Flynn. That court retained jurisdiction to hear all fee claims. The issues are
in the briefing stage in Illinois. Resolution by Judge Flynn may bear directly on
this Delaware case.

THEREFORE, Defendant’s Motion to Dismiss or Stay is hereby
GRANTED IN PART, The Motion to Dismiss is here by DENIED, and the

Motion to Stay is hereby GRANTED. The Court finds that there is a prior action

 

1McWarne Cast Iron Pipe Corp. v. McDowell- Wellman Engineering Co., 236 A.2d 281, 283 (Del.
1970).

pending in Illinois, in a court capable of doing prompt and complete justice,

involving substantially the same parties and substantially the same issues.

IT IS So oRDERED. MJ

The Hgnorable/l'olary M. Johnston